Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated October 16, 1974 and made after a statutory fair hearing, which reversed a determination of the respondent Commissioner of the New York City Department of Social Services to reduce petitioner’s public assistance grant in order to recoup certain overpayments. Proceeding dismissed, without costs or disbursements, on the ground that the determination sought to be reviewed is not final (see CPLR 7801, subd 1). Insofar as petitioner seeks review of the $15 deduction from her assistance grant by the city commissioner, it appears that the said deduction was not effectuated by the determination under review and has not as yet been affirmed on the merits by the State commissioner. Hopkins, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.